UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-7660


RONNIE EWINGS,

                 Petitioner - Appellant,

          v.

TERRY O'BRIEN, Warden, USP Hazelton,

                 Respondent – Appellee,

          and

UNITED STATES PAROLE COMMISSION,

                 Respondent.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:11-cv-00153-IMK-JSK)


Submitted:   December 20, 2012               Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Linn   Richard  Walker,   Assistant  Federal   Public  Defender,
Clarksburg, West Virginia, for Appellant.   Jarod James Douglas,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Ronnie Ewings, a District of Columbia Code offender,

seeks     to    appeal       the   district       court’s      order          adopting       the

magistrate       judge’s       recommendation       to     deny    relief       on     his    28

U.S.C.A. § 2241 (West 2006 & Supp. 2012) petition.                             The order is

not    appealable       unless     a   circuit      justice       or    judge     issues       a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2006).

A     certificate      of      appealability       will     not        issue     absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the    merits,     a   prisoner     satisfies          this    standard       by

demonstrating         that     reasonable        jurists     would       find     that       the

district       court’s      assessment     of    the     constitutional          claims       is

debatable      or     wrong.       Slack    v.    McDaniel,       529    U.S.     473,       484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Ewings has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense       with    oral      argument       because     the        facts     and     legal

                                             3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                4